DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-39 is/are pending.  Claim(s) 3, 6-8, 14, and 16-39 is/are withdrawn.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2021 has been entered.

Response to Arguments
With respect to the double patenting rejections Applicant argues the related Application claims features not required by the instant Application’s claims.  The Examiner notes for the instant claims the question addressed is does the related Application claim the features of the current claims.  There is no exclusion from double patenting if it also claims more. 
Applicant argues the claims of the instant case may be amended such that the double patenting rejection is no longer applicable and therefore the current double patenting rejection should be removed.  The Examiner notes as long as the double patenting rejection applies, it will remain for clarity.  
Applicant argues that the related case is a child case and therefore should not be subject to double patenting.  The Examiner notes there is no way to determine at this time which, if either, case will go to allowance first.  Therefore, as long as both cases are pending and claim subject matter in such a manner that a double patenting rejection is applicable, a double patenting rejection will be made. 
Applicant’s arguments with respect to the prior art and claims 1-2, 4-5, 9-13, and 15 have been considered but are moot in view of the new grounds of rejection. The Examiner notes the change in prior art was necessitated by the Applicants amendments.
Only Chen and Bonutti were re-used herein for secondary features.  The following response is with respect to arguments directed to the features used from these references.  Any arguments directed to other prior art or features not cited herein are moot.  
The Bonutti citation is argued starting at page 25 of 34 of Applicant’s Response on 6/17/2021.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that because Bonutti does not teach an implant having an inner layer completely surrounded by an outer layer and therefore would not be understood to have inner and outer portions.  The Examiner disagrees.  Bonutti is not used herein to teach the completely surrounding feature.  Rather, this feature is taught by Barralet.  Further, one of ordinary skill in the art at the time of the invention would recognize that a 
Applicant’s argument regarding inner and outer layer positions (and their densities/porosities) differing from those in the rejection of record are moot as they re-arrange the layers to differ and therefore do not represent the rejection made. 

Product By Process
The Examiner recognizes claims 9-10 as a "product-by-process" claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
As a product claim, Examiner has determined claims 9-10 require the lipopolysaccharide (claim 9) or the lipoteichoic acid (claim 10) to comprise the following structural elements: the features of claims 1 and 5.  
In the prior art rejection in this Office action, Examiner considers claims 9-10 to be met when a reference teaches these structural limitations. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1-2, 4-5, 9-12, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-6, and 10-15 of copending Application No. 16/790,866. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘866 application claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘866 application to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of an extended release immunomodulatory implant having inner and outer portions, the inner portion having interleukin(s) and the outer portion having an antigen that activates the innate immune system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 15 is/are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Barralet, et al (Barralet) (US 2010/0145469 A1) or, in the alternative, under 35 U.S.C. 103(a) as obvious over Barralet, et al (Barralet) (US 2010/0145469 A1), alone.
Regarding Claim 1, Barralet teaches an extended release immunomodulatory implant operatively arranged to facilitate bone morphogenesis (e.g. abstract, [0049]), comprising:
an inner portion (e.g. Figure 4B, #114) including one or more interleukins (e.g. [0019]); and, 
an outer portion completely surrounding the inner portion (e.g. Figure 4B, #116), the outer portion including an antigen operatively arranged to activate an innate immune system (e.g. [0052]-[0053], within the external surface of the ceramic material; [0019], antigens),  
wherein the antigen is present in the outer portion prior to implantation (e.g. [0052]-[0053], within the external surface of the ceramic material). 

If not inherent that the locations of the antigen are disclosed together, the it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barralet such that there is an inner portion with an interleukin and an outer portion with an antigen in order to provide a device that is has bioactive agents that are capable of being released sequentially (e.g. Barralet, [0053]). 

Regarding Claim 2, the implant comprises silicon carbide or hydroxyapatite (HA) or beta tricalcium phosphates (TCP) or calcium carbonate (e.g. [0021]). 
Regarding Claim 15, the outer portion comprises silicon carbide or hydroxyapatite (HA) or beta tricalcium phosphates (TCP) or calcium carbonate (e.g. [0021]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4-5 and 9-10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Barralet, et al (Barralet) (US 2010/0145469 A1) in view of Chen, et al (Chen) (US 2004/0022869).
Regarding Claim 4, Barralet discloses the invention substantially as claimed but fails to teach the inner portion comprises IL-4 or IL-10 or IL-13.
Barralet teaches any interleukin can be used with their device (e.g. [0019]).
Chen teaches using interleukins -4 and -10 (e.g. [0062]) in order to elicit an immune response (e.g. [0074]).  
Chen and Barralet are concerned with the same field of endeavor as the claimed invention, namely bioactive substances used in implantable devices.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barralet such that the antigen is IL-4 or IL-10 in order to treat a condition in which modulation of the patient’s immune system is beneficial, such as an infection (e.g. Chen, abstract).

Claims 5 and 9, Barralet discloses the invention substantially as claimed but fails to teach the antigen comprises lipopolysaccharide derived from E. Coli.
Chen teaches the use of a lipopolysaccharide to cause an immune response (e.g. [0163]). 
Chen and Barralet are concerned with the same field of endeavor as the claimed invention, namely bioactive substances used in implantable devices.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barralet such that the antigen comprises lipopolysaccharide as taught by Chen in order to provide an immune response against bacteria (e.g. Chen, [0163]) in order to treat a condition in which modulation of the patient’s immune system is beneficial, such as an infection (e.g. Chen, abstract).  

Regarding Claims 5 and 10, Barralet discloses the invention substantially as claimed but fails to teach the antigen comprises lipoteichoic acid derived from Staphylococcus aureus. 
Chen teaches the use of lipoteichoic acid to cause an immune response (e.g. [0141]). 
Chen and Barralet are concerned with the same field of endeavor as the claimed invention, namely bioactive substances used in implantable devices.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barralet such that the antigen is lipoteichoic acid in order to cause an immune response via TNF- (e.g. Chen, [0141]) in order to 
The combination of Barralet and Chen teaches the lipoteichoic acid is derived from Staphylococcus aureus (this is a product-by-process limitation, which is discussed supra).  


Claim(s) 11-13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Barralet, et al (Barralet) (US 2010/0145469 A1) in view of Bonutti (US 2018/0008418 A1).
Regarding Claims 11-12, although Barralet teaches the use of varying porosity (e.g. [0050]), Barralet discloses the invention substantially as claimed but fails to teach the inner portion comprises a first density of pores, the outer portion comprises a second density of pores, and the first density is greater than the second density and 
the inner portion comprises a first porosity, the outer portion comprises a second porosity, and the second porosity is greater than the first porosity. 
Bonutti teaches a layered bone implant where the inner portion comprises a first porosity (e.g. Figure 4B, inner portion #220; [0022], porosity) and the outer portion comprises a second porosity (e.g. Figure 4B, outer portion #230; [0022], porosity), the second porosity being greater than the first porosity (e.g. [0022]).
Likewise, the inner portion comprises a first density (e.g. [0022], density of the pores) and the outer portion comprises a second density (e.g. [0022], density of the pores), the first density being greater than the second density (e.g. [0022]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barralet such that the pore density and porosity are as discussed supra in order to achieve porosity gradients relating to those of the implantation site (e.g. Bonutti, abstract, [0004]). 

Regarding Claim 13, the first and second porosities are connected by one or more channels (e.g. Barralet, [0051], interconnected embodiment). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        7/27/2021